Lipsoomb, J.
All tlie grounds taken by the plaintiff in error have been decided against him by previous decisions of this court with the exception of one. From the statement of facts it is not shown that money was bet upon the game that was proven to have been played. The indictment contained an averment that money was bet upon the game. This is a material averment and ought to have been proven. Without proof to support this allegation the verdict in this case is unsupported by evidence, and a new trial ought to have been granted. The j udgment is reversed and the cause remanded.
Reversed and remanded.